Citation Nr: 1714533	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 10, 2013.

2.  Entitlement to an award of a total disability evaluation based on individual unemployability (TDIU) prior to June 10, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to September 1971, and from February 1976 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Service connection for PTSD was granted in the August 2009 rating decision; the disorder was evaluated as 30 percent, and the effective date assigned the grant of service connection was February 29, 2008.  The Veteran disagreed with the rating assigned the PTSD, but not express disagreement with the assigned effective date.  The Veteran thereafter perfected an appeal concerning the proper initial rating assignable for his PTSD.  During the course of the appeal, entitlement to a TDIU was denied in an April 2010 rating action.

In June 2013, the Veteran again filed a claim seeking entitlement to a TDIU.  In a November 2013 rating decision, the RO increased the evaluation assigned the PTSD to 100 percent, effective June 10, 2013.  In the same rating action, the RO granted special monthly compensation based on housebound criteria, effective June 10, 2013.  The rating action did not address entitlement to a TDIU because the issue is moot for the period from June 10, 2013.  

In April 2015, the Board denied a rating in excess of 30 percent for PTSD and entitlement to TDIU prior to June 10, 2013.  The Board also denied an effective date prior to June 10, 2013 for the award of SMC.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to a May 2016 Joint Motion for Partial Remand (JMR), the Court vacated the Board's April 2015 decision with regard to the Board's denial of an increased rating for PTSD and entitlement to TDIU prior to June 10, 2013 and remanded the claims for action consistent with the terms of the JMR.  The Court dismissed the appeal as to the issue of an effective date prior to June 10, 2013 for the award of SMC and that issue is no longer on appeal.  

The Board again points out that the Veteran did not initiate an appeal of the effective date assigned the award of service connection for PTSD.

The issue of entitlement to a TDIU prior to June 10, 2013 is addressed in the REMAND section of this action.


FINDING OF FACT

For the period from February 29, 2008 to June 9, 2013, the Veteran's PTSD resulted in total occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for PTSD were met prior to June 10, 2013.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 10, 2013

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2016).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95.  

Upon review of the evidence of record, the Board finds that, for the rating period prior to June 10, 2013, the Veteran's PTSD symptoms demonstrate total occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  

According to the medical evidence of record, at the time the Veteran filed his claim for an increased rating, there was already a documented history of psychological symptoms that severely impacted the Veteran's social and occupational functioning.  A June 2006 psychological report by Dr. P. S. noted the Veteran's symptoms of depression, anxiety, low energy, irritability, angry outbursts, difficulty with concentration, memory impairment, and social withdrawal.  She assigned a GAF of 50, and noted the Veteran's problems with depression, memory, and concentration would make it difficult for him to deal with even minor stressors in the workplace which would likely exacerbate his symptoms.  A July 2006 Mental Residual Capacity Assessment, at the time the Veteran filed his claim for an increased rating, there was already a documented history of psychological symptoms that produced a marked limitation in his ability to interact with others, social isolation, and an inability to complete a normal workday and workweek without interruption.  

A July 2009 VA psychiatric examination noted impaired impulse control, difficulty in adapting to stressful circumstances (including a worklike setting), inability to establish and maintain effective relationships, withdrawal, irritability, and social isolation (the Veteran reported he had no close friends).  The examiner also noted the Veteran's symptoms would preclude him from working on a consistent full-time basis.

A September 7, 2012 VA treatment note, the Veteran reported he continued to have nightmares and was assigned a GAF of 55.  A September 11, 2012 note reflects that the Veteran had not had any treatment for PTSD since 2005 but did have symptoms of irritability, hopelessness, anxiety, nightmares, and flashbacks.  In a November 2012 VA mental health PTSD assessment, the Veteran reported sleeplessness, nightmares, hypervigilance, and angry outbursts.  The treating physician stated the Veteran was isolative and withdrawn and that his PTSD symptomatology has severely limited his social interactions with others.  A GAF of 45 was assigned.  

Lastly, in the Veterans August 2016 affidavit, he reported that his PTSD has affected his life since service.  Specifically, the Veteran reported difficulties engaging with others, both in a work setting and the general public, citing numerous verbal and physical confrontations due to irritability and angry outbursts, as well as paranoia. 

In reviewing the record, the Board finds that prior to June 10, 2013, the probative medical and lay evidence of record reflects that the frequency, duration, and severity of the Veteran's psychiatric symptoms more nearly approximate total social and occupational impairment.  Therefore, a 100 percent rating is warranted from the effective date of service connection for PTSD, namely February 29, 2008.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  


ORDER

A rating of 100 percent for PTSD for the period from February 29, 2008 to June 9, 2013 is granted.


REMAND

With respect to entitlement to a TDIU prior to June 10, 2013, given the award of a 100 percent evaluation for PTSD to February 29, 2008, the Board finds that remand of the issue is warranted.  The Board points out that an April 2010 rating action did deny entitlement to a TDIU, and that the Veteran did not appeal that action.  The Board also points out that the issue of a TDIU survives assignment of a total schedular rating only because of the possibility of assignment of SMC based on housebound status.  Consequently, the PTSD disorder should not be considered when determining if a TDIU is warranted prior to June 2013.  

Accordingly, this case is REMANDED for the following action:

1.  After undertaking any indicated development, adjudicate the issue of entitlement to a TDIU for the period prior to June 10, 2013.

2.  If the benefit sought on appeal is not granted in full the RO should issue a supplemental statement of the case, which should include the pertinent law and regulations pertaining to TDIU claims and effective dates, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


